DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 JOSE ANTHONY HERNANDEZ and SAFECO INSURANCE COMPANY
 OF ILLINOIS a/k/a SAFECO INSURANCE COMPANY OF ILLINOIS,
                            INC.,
                         Appellants,

                                     v.

                         REBECCA L. HEIKKA,
                              Appellee.

                               No. 4D17-0905

                               [April 4, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE-09-
039965-14.

   J. Pablo Cáceres and Hudson Jones of Butler Weihmuller Katz Craig
LLP, Tampa, for appellant Safeco Insurance Company of Illinois a/k/a
Safeco Insurance Company of Illinois, Inc.

   Kenneth D. Cooper, Fort Lauderdale, for appellee.

DAMOORGIAN, J.

   Safeco Insurance Company of Illinois appeals from a final judgment
awarding Rebecca Heikka $361,775 in attorney’s fees and costs pursuant
to section 627.428, Florida Statutes (2017) and as a sanction under
section 57.105, Florida Statutes (2017). Although we agree with Appellant
that the trial court erred in awarding fees under section 627.428, the error
was harmless because the trial court properly awarded fees under section
57.105. We accordingly affirm without further comment.

   Affirmed.

GERBER, C.J., and MAY, J., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.